           Case 2:19-cv-05218-RAL Document 21 Filed 06/29/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TAMMY LYN MILLER,                          :
    Plaintiff,                             :
                                           :
      v.                                   :      CIVIL ACTION NO. 19-CV-5218
                                           :
ANDREW M. SAUL,                            :
Commissioner of Social Security            :
    Defendant.                             :

                                         ORDER

      AND NOW this 29th day of June, 2020, upon consideration of the parties’

submissions, it is ORDERED that:

      1. Plaintiff’s Request for Review (Doc. No. 13) is GRANTED, and the matter is

            REMANDED in accordance with the fourth sentence of 42 U.S.C. § 405(g) to

            the Commissioner of Social Security for further proceedings;

      2. JUDGMENT IS ENTERED by separate document, filed

            contemporaneously. See Shalala v. Schaefer, 509 U.S. 292, 303 (1993);

            Kadelski v. Sullivan, 30 F.3d 399, 402 (3d Cir. 1994); Fed. R. Civ. P. 58(a).

      3. The Clerk of Court shall mark this case CLOSED for all purposes including

            statistics.



                                                  _s/ Richard A. Lloret ________
                                                  RICHARD A. LLORET
                                                  U.S. Magistrate Judge
